Citation Nr: 1704149	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-11 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating for post traumatic stress disorder (PTSD) in excess of 30 percent from May 19, 2009.

2.  Entitlement to a total disability rating based upon individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD and assigned the Veteran a 30 percent rating.  The Board notes that in a November 2011 rating decision, the RO granted the Veteran an increased 50 percent rating for his PTSD.  As discussed below, this issue is remanded to the RO so that a Board videoconference hearing can be scheduled.  

Subsequent to the May 2015 supplemental statement of the case (SSOC), the Veteran submitted additional evidence without a waiver of RO review.  However, as his claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review all the submitted documents.

As further discussed below, the Board finds that the Veteran has raised a claim for individual unemployability in an April 2016 VA Form 9, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In an October 2014 rating decision, the RO denied service connection for right inguinal hernia repair and skin condition.  The Veteran filed a timely notice of disagreement (NOD) in August 2015.  In an August 2015 letter to the Veteran, the RO acknowledged his disagreement with its decision.  As it appears the RO is processing these claims, these claims remain pending before the RO.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

PTSD

Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Although the Veteran did not initially request a Board hearing in his March 2012 VA Form 9, the Veteran's representative subsequently requested a Board videoconference hearing.  See April 2016 VA Form 9.  Based on a review of the record, the Veteran has not been afforded a Board videoconference hearing.  In general, the failure to afford a claimant a hearing before the Board would constitute a denial of due process.  See 38 C.F.R. §§ 3.103(c), 20.904(a)(3).  Therefore, the Board must remand the Veteran's claim so that this matter may be addressed prior to any appellate review.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704.

TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  On remand, the Veteran should be asked to fully complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should take appropriate steps to schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the Veteran's claims file.

2.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


